United States Court of Appeals
                     For the First Circuit


No. 16-2173

 BRITTANY IRISH, Individually and as Personal Representative of
         the Estate of KYLE HEWITT, and KIMBERLY IRISH,

                     Plaintiffs, Appellants,

                               v.

     STATE OF MAINE; STATE POLICE OF THE STATE OF MAINE; and
        JOHN and/or JANE DOES, STATE POLICE OFFICERS 1-10,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                             Before

                  Lynch, Thompson, and Barron,
                         Circuit Judges.


     David J. Van Dyke, with whom Lynch & Van Dyke, P.A. was on
brief, for appellants.
     Christopher C. Taub, Assistant Attorney General, with whom
Janet T. Mills, Attorney General, was on brief, for appellees.



                          March 1, 2017
          LYNCH, Circuit Judge.      Plaintiffs Brittany and Kimberly

Irish (together, "the Irishes") brought this 42 U.S.C. § 1983

action against Maine State Police officers after Anthony Lord, a

former boyfriend of Brittany Irish ("Irish"), broke into her

parents' home, fatally shot her boyfriend (Kyle Hewitt), shot and

grievously wounded her mother (plaintiff Kimberly Irish), abducted

her, and engaged in a shootout with Maine State Police officers

during which another individual was fatally shot.

          The complaint alleges that Lord commenced this violent

rampage after and because a State Police officer left Lord a voice

message, which notified him that Irish had made a complaint about

Lord's serious violent crimes against her earlier, and then did

little more than ask Lord to come to the local State Police

barracks to be interviewed.        The officer left Lord this message

despite Irish's explicit request that the State Police refrain

from doing so out of her fear that this action would incite further

violence from Lord.     The timing of the events suggests that she

was correct in her fears.    The complaint alleges that the Irishes'

losses "ar[o]se out of failures by Defendants to protect them from

dangers which Defendants themselves created."

          On   motion   by   the    defendants,   the   district   court

dismissed the Irishes' complaint at the 12(b)(6) stage, holding

that their factual allegations did not amount to a state-created

danger as would be necessary to maintain a substantive due process


                                   - 2 -
claim on these facts.   The court heavily relied on Rivera v. Rhode

Island, 402 F.3d 27 (1st Cir. 2005), to explain its decision.1   The

court also found that qualified immunity shielded from liability

the ten unidentified State Police officers named as defendants.

          We cannot conclude at this very early stage of the

proceedings that, in consequence of our decision in Rivera, the

plaintiffs either failed to state a substantive due process claim

or that the defendants are entitled to qualified immunity.    All we

have are a bare-bones complaint and a 12(b)(6) motion.       We have

many questions to which we would prefer to have answers.       While

both of these issues can certainly be decided at the motion to

dismiss stage, see Wood v. Moss, 134 S. Ct. 2056, 2066 (2014);

Rivera, 402 F.3d at 31, they are often decided after some factual

development or at summary judgment, Plumhoff v. Rickard, 134 S.

Ct. 2012, 2017 (2014); DeShaney v. Winnebago Cty. Dep't of Soc.

Servs., 489 U.S. 189, 193 (1989).      As to qualified immunity, we




1    In Rivera, fifteen-year-old Jennifer Rivera was shot dead the
day before she was scheduled to testify as an eyewitness in a
murder trial. For months preceding the trial, Rivera continually
received threats that she would be killed if she testified. When
she notified the police of the death threats, they repeatedly
"promised to protect her in order to secure her testimony." Id.
at 32. Rivera's estate brought suit against the police officers,
alleging that they had violated her substantive due process right
by creating the danger that she faced when they identified her as
a witness and took her witness statement while investigating the
murder. Id. at 37. We affirmed dismissal of this claim, noting
that "[b]oth are necessary law enforcement tools, and cannot be
the basis to impose constitutional liability on the state." Id.


                               - 3 -
recognize the Supreme Court's admonitions that it is "an immunity

from suit rather than a mere defense to liability," and should

thus be decided early in litigation.      Plumhoff, 134 S. Ct. at 2019

(citation omitted).      But we are reluctant to make law in the

absence of more facts.    We thus send the case back to the district

court for some development of facts material to those issues.

          We   vacate    the   district   court's   ruling   as   to   the

individual defendants and remand the case with instructions that

the parties be permitted to conduct discovery on relevant facts.

The discovery should include facts on whether there was any

departure from established police protocol or training on, inter

alia, the manner in which the police should notify the accused of

allegations filed against him or her; what exactly the State Police

officers knew about the risk that Lord posed to Irish and when

exactly they knew it; and what message they left for Lord. Whether

or not the officers followed proper procedure and how much they

knew about the attendant risks of leaving a casual voice message,

in turn, may bear on the questions of whether Irish has a due

process claim that can withstand a 12(b)(6) motion and whether the

officers are entitled to qualified immunity.

                                   I.

          We recite the facts as alleged in the Irishes' complaint

but note where key information is left wanting.




                                  - 4 -
             Irish and Lord met through a mutual friend and carried

on an on-again, off-again relationship.          Lord was a registered sex

offender when the two met and, in 2011, Irish obtained a Protection

from Abuse ("PFA") order against Lord for herself and for her son.

That two-year order expired in 2013.          Although Irish had rekindled

a friendship with Lord in March 2015, that relationship took a

turn   for   the   worse   by   the   next    month,   when   Lord   began    to

"threaten[] and harass[]" Irish and send her "explicitly sexual

communications."      Irish notified the Bangor Police Department

("BPD") of Lord's behavior, and the BPD advised her to obtain

another PFA order against Lord.          On or about July 6, 2015, Irish

began the process of obtaining that second order against Lord.               In

July 2015, Irish was living with her boyfriend, Hewitt, with whom

she had had a second son the previous year.

             On July 14, 2015, Irish met with Lord at a local food

store in Bangor, from which Lord abducted Irish and drove her to

Aroostook County.     There, he repeatedly raped her, strangled her

with a seatbelt, and threatened to kill her.                  He specifically

threatened to kill Irish if she reported the crime.             The next day,

on July 15, 2015, Irish submitted to a rape kit evaluation at her

local hospital and reported what had happened to the BPD.             The BPD

referred her to the Maine State Police because the abduction and

sexual assaults had taken place in two different counties.                   The




                                      - 5 -
State Police requested that Irish drop off a written statement the

next day.   No copy of the statement was appended to the complaint.

            On July 16, 2015, Lord contacted Irish and asked her to

meet with him to "talk about what had happened."                Irish advised

the State Police of this request.         The complaint does not explain

how much information she provided to the State Police about her

encounter with Lord.    During the same conversation with the State

Police, Irish also asked that she be permitted to meet with Lord,

in order to elicit a confession from him, while wearing a wire or

being monitored by a State Police officer.               The State Police

refused, telling Irish that "that's not the way we do it."                The

officers instead told her that they would call Lord, inform him of

Irish's accusations against him, and ask him to come to the local

State Police barracks to "give his side of the story." Irish asked

the State Police to refrain from doing so, pleading that "she was

afraid that that would incite Lord to terrible violence and that

she would not thereupon be safe."           The complaint does not allege

that Irish withdrew her allegations.

            Shortly   thereafter,    on     the   same   day,    unidentified

officers of the State Police contacted Irish and informed her that

they had left Lord a voice message advising him of Irish's criminal

complaint against him and asking him to come to the local barracks.

The record is silent on what exactly the message said.




                                    - 6 -
          Approximately two hours later, Irish learned from her

father that her family's barn in Benedicta, Maine was on fire.

Immediately suspecting that Lord had set the fire, Irish reported

it to the State Police and began traveling, with Hewitt, to her

parents' Benedicta home.       While meeting with two State Police

officers in Benedicta later that day, Irish received a phone call

from her brother's friend.     That friend informed Irish that he was

at a bar and had learned from Lord's close friend there that "Lord

had received a voice mail from the State Police, had become

immediately incensed and agitated and had indicated that 'someone

was going to die tonight.'"

          After receiving this call, Irish asked the two officers

for a member of the State Police to be sent to protect her and her

children overnight.    The officers refused, saying that they could

not spare the manpower but that they would "keep an eye on the

situation."   Irish's mother then asked if the officers could park

an empty police car outside of the Benedicta home overnight

"because she felt that that ruse, at least, would keep Lord away."

But the officers said that they also could not spare a car.            Later

that   evening,    "several    State       Police   cars    were   observed

approximately     eleven   miles   away     [from   the    Benedicta   home]

'dumpster diving,' apparently looking for accelerant from the

Benedicta fire."




                                   - 7 -
              In the early morning of July 17, 2015, Lord entered the

Benedicta     home       while   Irish,   Hewitt,       and   Kimberly   Irish       were

present.      Lord shot and killed Hewitt, shot and grievously wounded

Kimberly Irish, and abducted Irish.                 With Irish in his car, Lord

engaged in a shootout with State Police and fatally shot another

person in the process.           Lord was later apprehended.

              On   December      10,   2015,      the   plaintiffs    brought        suit

against the State of Maine, the State Police, and ten unidentified

State Police officers in the U.S. District Court for the District

of   Maine.        The    complaint    alleged     in    relevant    part     that    the

defendants had violated the plaintiffs' substantive due process

rights by failing to protect them from Lord's violence after having

taken affirmative steps to increase the threat that Lord posed to

them.

              The district court granted the defendants' motion to

dismiss,      noting      that   the   failure     to   protect     against    private

violence is not a cognizable violation of due process.                        Irish v.

Maine, 1:15-cv-00503-JAW, 2016 WL 4742233, at *8 (D. Me. Sept. 12,

2016).     While the district court recognized the possible "state-

created danger" exception to this principle, it found that the

Irishes' complaint insufficiently alleged a state-created danger

under Rivera.            Id. at *10-11.        The court also noted that the

alleged conduct of the officers did not "shock the conscience,"




                                          - 8 -
id. at *11, and that the individual defendants were shielded by

qualified immunity, id. at *12.2

                                   II.

            The Fourteenth Amendment's Due Process Clause provides

that "[n]o State shall . . . deprive any person of life, liberty,

or property, without due process of law."       U.S. Const. amend. XIV,

§ 1.   As a general matter, "a State's failure to protect an

individual against private violence simply does not constitute a

violation of the Due Process Clause."        DeShaney, 489 U.S. at 197.

But some circuit courts have recognized the "state-created danger"

exception   to   this   rule   based   on   language   in   DeShaney   that

"suggested, but never expressly recognized, the possibility that

when the state creates the danger to an individual, an affirmative

duty to protect might arise."      Rivera, 402 F.3d at 34–35 (citing

DeShaney, 489 U.S. at 201).3      At least eight sister circuits have

recognized the existence of the state-created danger theory.           See

Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061 n.1 (9th Cir.

2006) (collecting cases).       While this circuit has discussed the


2    The district court also dismissed all claims against the State
of Maine and the State Police on jurisdictional grounds.        The
Irishes do not appeal these rulings.

3    The Rivera opinion observed the lack of clarity on whether
DeShaney's creation-of-danger language recognized a discrete
exception or whether that language was "simply in service of the
special relationship exception and provides a set of circumstances
where the state's actions might create a 'special relationship'
and thus a duty to protect." Rivera, 402 F.3d at 35 n.5.


                                  - 9 -
possible existence of the state-created danger theory, we have

never found it applicable to any specific set of facts.

          In   addition   to   alleging   a   sufficient   state-created

danger, the plaintiff must meet "a further and onerous requirement"

to prove a substantive due process violation: "the state actions

must shock the conscience of the court."       Rivera, 402 F.3d at 35.

To meet this standard, the state actions must be "so egregious, so

outrageous, that it may fairly be said to shock the contemporary

conscience."   Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8

(1998).   Although the circumstances of each case impact whether

the state action at issue meets this standard, "where actors have

an opportunity to reflect and make reasoned and rational decisions,

deliberately indifferent behavior may suffice."       Rivera, 402 F.3d

at 36 (citing Lewis, 523 U.S. at 851–52).       Finally, we "may elect

first to address whether the governmental action at issue is

sufficiently conscience shocking" before considering the state-

created danger element.    Id.

          The Irishes argue that the officers' conduct in this

case both exacerbated the danger that Lord posed to them and was

sufficiently egregious to shock the conscience.        Pointing to the

voice message, the Irishes argue that by contacting Lord over

Irish's objections and advising him of the allegations against

him, the officers "specifically created the peril" to the Irishes

with deliberate indifference for their safety.


                                 - 10 -
          Defendants respond by first arguing that "trying to

interview a suspect who has been accused of a crime is standard

police practice," and thus that Rivera must control.    See id. at

37.   But this argument fails to take into account the manner in

which the officers tried to interview the suspect -- at the very

outset of the investigation, before any other precautions had been

taken, and despite being warned by the complainant about the

suspect's violent tendencies.

          Defendants further contend that even if the officers'

actions violated Irish's constitutional rights, they must still be

shielded by qualified immunity because "[a]ny officer who reads

DeShaney and Rivera [wa]s going to come away understanding that it

[wa]s not a clearly established violation of Ms. Irish's due

process rights to leave a voicemail message with the alleged

perpetrator."

          In our view, the bare-bones nature of the complaint and

the record at this early stage of litigation makes vacating the

appropriate course.   To be sure, our concern is not that the State

Police sought to interview Lord for "his side of the story."   Nor

is our concern that they identified Irish as the complainant.

After all, even had they not identified her by name, her identity

might have been clear to Lord, given the one-on-one nature of the

crime of rape.   What we do question, however, is whether there are

standard police protocols that were violated when the officers


                                - 11 -
decided not to be present when they alerted Lord to Irish's

allegations but instead opted to leave Lord a voice message on his

phone   --   notwithstanding     Irish's   specific   warning    that    such

notification would "incite Lord to terrible violence."               Assuming

the voice message was left on Lord's cell phone, it is likely that

he received immediate notification and was left free to immediately

do   violence.     And   given   the   timeline   presented     in   Irish’s

complaint, the police had apparently not taken any prior steps to

evaluate Irish's allegations or Lord's propensity for violence

before leaving him the voice message.       Or if they did, the actions

are not documented in the record.

             Neither party at oral argument could provide any detail

on acceptable police procedures or training, if any, on how and

when to notify the accused of the allegations that have been filed

against him or her under similar circumstances.           Our developing

caselaw in this area helps explain why we pause.

             In Stamps v. Town of Framingham, 813 F.3d 27 (1st Cir.

2016), we denied qualified immunity to a police officer who had

accidentally shot and killed an elderly civilian after "pointing

his loaded assault rifle at the head of a prone, non-resistant,

innocent person who present[ed] no danger, with the safety off and

a finger on the trigger."          Id. at 39–40.      Concluding that a

reasonable officer would have known that such conduct constituted

excessive force in violation of the Fourth Amendment, we emphasized


                                  - 12 -
how the officer's decision to keep his finger on the trigger, to

keep his weapon "off safe" at all times, and to point the weapon's

muzzle at an innocent civilian's head, rather than in a safe

direction, all violated police rules, training, and basic firearm

safety procedures.   Id. at 32–33.

          Likewise, the violation of standard police protocols was

pertinent to our analysis in Marrero-Rodríguez v. Municipality of

San Juan, 677 F.3d 497 (1st Cir. 2012), a case in which we reversed

in part a district court's 12(b)(6) dismissal of a complaint

alleging substantive due process violations.   Id. at 499.   In that

case, the estate of a deceased police sergeant, Carlos Lozada,

brought suit after he was shot to death during a police training

session that simulated the arrest of a suspect.     Id. at 500–01.

While Lozada played the role of a subdued suspect, lying prone on

the ground with another officer holding him down by his back, a

lieutenant walked into the simulation, declared that the training

was not being done "properly," pulled out his weapon, put the

barrel to Lozada's back, and pulled the trigger.      Id. at 500.

Finding that the plaintiff's factual allegations were sufficient

to survive the motion to dismiss, we noted that the conduct of

this lieutenant had violated several protocols, which stated that

all officers must discharge their weapons in a sandbox before

entering the training area, that officers must use only "dummy




                              - 13 -
guns" in the training facility, and that no firearms were to be

used during this particular training session.                 Id. at 500, 502.

              The record here is devoid of any facts on whether the

State Police officers' decision to leave a voice message for Lord

-- despite Lord’s foreseeable violent reaction; despite the fact

that   they    were   at   the    very    outset   of   an    investigation    into

allegations of violent assault, rape, and threats to kill; and

without any effort to calm him down or prevent him from inflicting

harm -- was in line with police protocol and training.4                        More

specifically, based on this record, we do not know the steps, if

any, that officers should take when they have reason to believe

that an alleged perpetrator is violent and is likely to retaliate

against a victim who reports such serious crimes.                   And as Stamps

and    Marrero-Rodríguez         illustrate,      violation    of   protocol   and

training is relevant both to the substantive due process and

qualified immunity inquiries.

              Beyond the dearth of facts on police procedure and

training, the record also offers no facts on exactly what the

officers knew about the veracity of the allegations that Irish had

made, about Lord's propensity for violence, and about the risk


4    Cf. Kennedy, 439 F.3d at 1063 & n.3 (denying qualified
immunity to an officer who had told the alleged perpetrator about
complaints of child molestation against him, where the record
evidence made clear that officers had received training that the
best time to contact an offender is "[a]t the end of the
investigation" with "all [the] facts in order").


                                         - 14 -
that Lord would act on that propensity to harm Irish.      We do not

know how much time the officers spent with Irish to go over her

written statement that Lord had strangled, raped, and repeatedly

threatened to kill her.       We do not know whether the officers

contacted the local hospital for Irish's rape kit before alerting

Lord about her accusations.       We do not know whether the State

Police had prior experience with Lord.    We do not know whether the

officers ran Lord's name through the system to check if he had a

criminal record.     (In fact, the complaint alleges that Lord is a

registered sex offender.)    We do not know whether they reached out

to the BPD, which had referred Irish's case to the State Police.

(If they had done so, they might have learned that Irish had

obtained a PFA order against Lord and was in the process of

obtaining another one.)     We do not know whether the voice message

was left on Lord's cell phone.    We do not know whether the officers

made any attempt to find Lord after Irish reported that her

parents' barn had been set on fire and that he had told his friend

that "someone was going to die tonight" after receiving the

officers' message.    We do not know if the officers felt they had

probable cause to arrest Lord but nonetheless chose only to leave

the voice message and, if so, the reasons for that decision.

           All or some of the answers to these questions may be

pertinent to the substantive due process and qualified immunity

issues.   If discovery reveals that the officers’ actions violated


                                 - 15 -
accepted norms of police procedure or that they acted despite

foreseeing the harm to Irish, it may strengthen the plaintiffs’

argument that the officers exacerbated the danger that Lord posed.

It may also directly speak to whether the officers acted in

deliberate indifference to Irish's safety, so much so that their

conduct shocks the conscience.

          By contrast, if discovery reveals that no protocols were

violated, then the plaintiffs may have a harder time surviving a

12(b)(6) motion.   While the fact that the officers did not take

further discretionary steps to ensure Irish's safety may amount to

negligence, mere negligence would be insufficient to maintain a

claim of substantive due process violation.             See Cummings v.

McIntire, 271 F.3d 341, 344 (1st Cir. 2001) ("[N]egligent conduct

is 'categorically beneath the threshold of constitutional due

process . . . .'" (quoting Lewis, 523 U.S. at 849)).         Similarly,

if no or few protocols were violated, then the officers’ chance of

successfully   asserting   qualified   immunity   may   increase,   as   a

reasonable officer may not have known that acting in line with

their own standard procedures and training would violate a private

citizen’s constitutional rights.       See Mlodzinski v. Lewis, 648

F.3d 24, 32 (1st Cir. 2011) (qualified immunity protects officers

from liability "insofar as their conduct does not violate clearly

established . . . constitutional rights of which a reasonable




                                - 16 -
person would have known" (citation omitted)).       But we cannot reach

any of these conclusions without a fuller development of the facts.

           We   vacate   the   district   court's   ruling   as   to   the

individual defendants and remand the case with instructions for

discovery not inconsistent with this opinion.            No costs are

awarded.




                                 - 17 -